COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


HILARIO HERNANDEZ
                                                                 MEMORANDUM OPINION *
v.     Record No. 0763-11-2                                          PER CURIAM
                                                                    AUGUST 9, 2011
OUTBACK STEAKHOUSE AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Leah Eads Hernandez; Dygert, Wright, Hobbs & Heilberg, PLC, on
                 brief), for appellant.

                 (Lisa Frisina Clement; PennStuart, on brief), for appellees.


       Hilario Hernandez (claimant) appeals a decision of the Workers’ Compensation

Commission asserting the commission erred in (1) concluding there was no evidence of a

slippery substance on the floor immediately preceding claimant’s fall; (2) finding there was no

testimony describing claimant’s activities immediately before he was injured; (3) finding

claimant’s accident did not arise out of a risk or hazard of his employment; (4) finding there was

no evidence of a “critical link” between a work-related risk and the accident; and (5) finding

there was no evidence claimant was performing a job duty that made his fall more likely. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Hernandez v. Outback Steakhouse, VWC File No. VA000-0006-2839 (Mar. 22, 2011). We

dispense with oral argument and summarily affirm because the facts and legal contentions are



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-